EXHIBIT WEST PHARMACEUTICAL SERVICES, INC. NON-QUALIFIED DEFERRED COMPENSATION PLAN FOR DESIGNATED EMPLOYEES (Amended and Restated Effective January 1, 2008, except as otherwise noted herein or required by applicable law) PLAN DOCUMENT K:\EDGAR\2009\10K\Exhibit 10.18 - Employees NQDC Plan Restatement.DOC THE WEST PHARMACEUTICAL SERVICES, INC. NON-QUALIFIED DEFERRED COMPENSATION PLAN FOR DESIGNATED EMPLOYEES (Amended and Restated Effective January 1, 2008) West Pharmaceutical Services, Inc. (the “Company”) hereby adopts this West Pharmaceutical Services, Inc. Non-Qualified Deferred Compensation Plan For Designated Employees (the “Plan”), as amended, restated and renamed effective January 1, 2008, except as otherwise noted herein, to permit eligible employees of the Company to defer receipt of a specified portion of their cash and equity-based compensation: 1.Eligible Employees.Employees of the Company or its subsidiaries are eligible to make the elections set forth in this Plan after they have completed three months of continuous service if they are: (a) employed in the United States by the Company and are expected to earn an annual Base Salary (as defined below) of $150,000 or more, as determined in the sole discretion of the Compensation Committee, or (b) any other employee of the Company or its subsidiaries who is designated by the Compensation Committee as eligible to participate in the Plan (each an “Eligible Employee”).An Eligible Employee who at any time makes a valid deferral election under the Plan is a “Participant.’ 2.Deferrable Compensation.An Eligible Employee may separately elect, in the form and manner determined by the Committee, to defer cash or stock compensation as follows: (a)any whole percentage of his or her annual aggregate base salary paid by the Company for services rendered exclusive of any additional allowances, payments or non-cash benefits (“Base Salary”); (b)any whole percentage of his or her annual bonus (“Bonus”) earned and payable under the Management Incentive Plan (“Annual Incentive Plan”), or any successor plan thereto, whether payable in cash or stock issued under the 2004 Stock-Based Compensation Plan (the “2004 Stock Plan”), the 2007 Omnibus Incentive Compensation Plan (the “2007 Omnibus Plan”), and/or any successor plan(s) or; (c)effective June 1, 2007, any whole number of shares of deferred stock (including Performance-Vesting Restricted Stock and Performance-Vesting Stock Units, as applicable) (“PV Stock”) awarded under the Company’s Long-Term Incentive Plan (the “LTIP”), 2004 Stock Plan, the 2007 Omnibus Plan, and/or any successor plan(s) thereto, to the extent such PV Stock is earned under the applicable plan. 3.Elections to Defer. (a)Base Salary.An Eligible Employee who wants to defer payment of any portion of his or her Base Salary in any calendar year must notify the Company’s Secretary in writing on or before December 31 of the prior year, stating the amount of his or her Base Salary to be deferred.This election becomes irrevocable on December 31 of such prior year. (b)Bonus Elections. (i)An Eligible Employee who wants to defer payment of any portion of his or her Bonus in any calendar year shall notify the Company’s Secretary in writing on or before June 30 of the year prior to the year the Bonus would otherwise be paid.The election must state the amount of a Participant’s Bonus Stock which is to be deferred, and the election is irrevocable as of such June 1 (ii)A Participant who has elected to defer any portion of his or her Bonus, shall be permitted at the time of his or her election to designate that a portion of such Bonus will be deemed to be invested in common stock of the Company (“Common Stock”) and ultimately distributable in Common Stock in accordance with Section 7(c)(iii).The portion of the Participant’s Bonus so designated will be referred to as “Deferred Bonus Stock.”The portion of the Participant’s Bonus deferred hereunder that is not-so-designated shall be referred to as the “Deferred Cash Bonus.” (c)PV Stock.An Eligible Employee who wants to defer payment of any portion of his or her PV Stock in any calendar year must notify the Company’s Secretary in writing on or before June 30 of the final (or, as applicable, only) year of any performance-based vesting period applicable to such PV Stock, stating the amount of his or her PV Stock which shall be deferred.This election is irrevocable on such June 30. (d)Special Rules for New-Hires. (i)Base Salary.Notwithstanding Section 3(a) above, if an Eligible Employee is hired by the Company during a calendar year, such Participant may elect to participate in the Plan by notifying the Company’s Secretary in writing before the first day of the payroll period that commences following the Eligible Employees completion of three months of continuous service for the Company or its subsidiaries.An election so made shall be irrevocable on the first day of the applicable payroll period. (ii)Bonuses and PV Stock.Section 3(c) shall not apply to elections to defer Bonuses or PV Stock in the year a Participant is hired.A newly-hired employee is not eligible to defer Bonuses or PV Stock until the calendar year following the calendar year in which such Participant is hired. (a)Revocation for Unforeseeable Emergency or Disability.If a Participant has an Unforeseeable Emergency as described in Section 7(d) or incurs a Disability as defined in Section 409A, then such Participant may make a request in writing to the Compensation Committee or its delegate to suspend any elections to make any deferrals to the Plan during the year such Unforeseeable Emergency or Disability is incurred.Upon approval by the Compensation Committee or its delegate, such contributions shall cease immediately. 4.Matching Contributions. (a)Base Salary.For years prior to 2007, the Company will contribute to the Plan an amount equal to 50% of the first 6% of Base Salary that a Participant elects to defer.Matching contributions under this Section4(a)(“Pre-2007 Salary Matching Contributions”) shall not be made for deferrals of Base Salary in excess of 6% or any portion of a Bonus or PV Stock deferred by a Participant. (b)Deferred Incentive Shares.The Company shall make a matching contribution (“Deferred Incentive Shares”) equal to 25% of the aggregate fair market value of the Deferred Bonus Stock that a Participant elects to defer.Fair market value shall be measured as of the date such Deferred Bonus Stock would otherwise be paid to such Participant. (c)401(k) Plan True-up.Effective for calendar years beginning on or after January 1, 2007, 2 (i)With respect to any Participant who earns Base Salary in excess of Section 401(a)(17) of the Internal Revenue Code of 1986, as amended (the “Code”), except as provided in Sections 4(c)(ii), the Company will make matching contributions (“Post-2007 Salary Matching Contributions”) equal to 100% of the Participant’s Base Salary deferred and remaining to such Participant’s Account plus amounts deferred under the West Pharmaceutical Services, Inc. 401(k) Plan (the “401(k) Plan”), if applicable, up to 3% of such Participant’s total annual Base Salary and 50% of the Participant’s Base Salary deferred in excess of 3%, but no greater than 5%, of such Participant’s total annual Base Salary deferred.Such matching contributions shall be calculated without regard to Section 401(a)(17) of the Code.The amount of matching contributions made for the Participant with respect to a calendar year (including a “true up” contributions) under the 401(k) Plan (or in accordance with Section 8 hereof), if any, shall be deducted from the Post-2007 Salary Matching Contributions made hereunder.Post-2007 Salary Matching Contributions under this Section 4(c) shall not be made for deferrals of Base Salary in excess of 5% of a Participant’s total annual Base Salary. (ii)Notwithstanding Section 4(c)(i), a Participant may elect to opt out of being credited with any Post-2007 Salary Matching Contributions, and, such Participant will only be credited with matching contributions under the 401(k) Plan, if applicable. 5.Investment of Deferred Compensation Accounts. (a)The Company shall establish separate bookkeeping accounts (each part of a Participant’s “Account”) as set forth in this Section 5.Such Accounts will be maintained on the books of the Company and will be used solely to calculate the amount payable to each Participant and shall not constitute separate funds of assets.Amounts will be credited to such Accounts as of the date such amounts would have been distributed or paid to a Participant but for an election to defer such amounts hereunder.If a Bonus or share of Deferred PV Stock is not earned under the Annual Incentive Plan or the LTIP, or any successor plan(s) thereto, as applicable, no amount shall be credited to a Participant’s Accounts. (b)A Participant’s Base Salary deferred pursuant to Section 3(a) plus his or her Deferred Cash Bonus shall be allocated to his or her “Cash Deferral Account” as of the last day of the payroll period to which it relates.Notwithstanding the foregoing, a Participant’s Cash Deferral Account shall be debited, by any amounts contributed to the 401(k) Plan pursuant to Section 8hereof. (c)Pre-2007 Salary Matching Contributions made pursuant to Section 4(a) on or before March 31, 2000 shall be allocated to a Participant’s “Participant-Directed Matching Contribution Account” as of the last day of the payroll period to which they relate. (d)Pre-2007 Salary Matching Contributions made pursuant to Section 4(a) on or after April 1, 2001 and all Post-2007 Matching Contributions shall be allocated to a Participant’s “Stock-Invested Matching Contribution Account” as of the last day of the payroll period to which they relate or, with respect to Post-2007 Matching Contributions, the date the amount of such Post-2007 Matching Contributions is determined in the next following calendar year.Collectively, amounts credited to a Participant’s Stock-Invested Matching Contribution Account and his or her Participant-Directed Matching Contribution Account, shall be referred to as his or her “Matching Contribution Account.” (e)Deferred Bonus Stock, Deferred PV Stock, and Deferred Incentive Shares will be allocated to a separate “Deferred Stock Account” and subject to the rules of Section 7(c)(iii). 3 (f)Investment of Cash Deferral Account and Participant-Directed Matching Contribution Account. (i)Each Participant shall direct the deemed investment of his or her Cash Deferral Account and Participant-Directed Matching Contribution Account among the investment funds offered under the Plan (“Investment Funds”) by complying with administrative procedures established by the Compensation Committee.A Participant’s election shall specify the whole percentage of his or her Cash Deferral Account and Participant-Directed Matching Contribution Account deemed to be invested in an Investment Fund.A Participant’s election shall remain in effect until a new election is made.A Participant may change an election of Investment Funds or transfer existing Account balances among Investment Funds once per month by complying with the administrative procedures established by the Compensation Committee.The Compensation Committee shall establish procedures to review the investment elections made by a Participant and shall retain the authority to override any investment election if it determines, in its sole discretion, that such an override is in the Company’s best interests.In addition, any discretionary investments in or divestments of amounts deemed invested in Company Stock shall be subject to the Company’s Securities Trading Policy. (ii)Investment Funds.The Company shall make available to each Participant literature summarizing the investment characteristics of each Investment Fund. (iii)Valuation of Participant Accounts.Any increase or decrease in the fair market value of an Investment Fund shall be computed and credited to or deducted from the Cash Deferral Account or Participant-Directed Matching Contribution Account, as applicable, of all Participants who are deemed to have invested in the Investment Fund in accordance with policies and procedures established by the Compensation Committee. (g)Investment of Stock-Invested Matching Contribution Account. (i)The Stock-Invested Matching Contribution Account of each Participant shall be deemed to be invested in Common Stock.Except as set forth herein, a Participant shall not be able to direct or invest amounts in his or her Stock-Invested Matching Contribution Account.Notwithstanding the foregoing, effective January 1, 2008, a Participant who has been credited with three years of service, may direct the investment of his Stock-Invested Matching Contribution Account among the other Investment Funds offered under the Plan, and also may choose to re-invest any portion of their Stock-Invested Matching Contribution Account in Common Stock after previously investing it in the other available Investment Funds. (ii)Any increase or decrease in the fair market value of the common stock of the Company shall be computed and credited to or deducted from the Stock-Invested Matching Contribution Accounts of all of the Participants who are invested in the common stock of the Company in accordance with policies and procedures established by the Compensation Committee. (h)Investment of Deferred Stock Account. (i)The Deferred Stock Account of each Participant shall be deemed to be invested in Common Stock.A Participant shall not have the ability to direct or invest amounts in his or her Deferred Stock Account. (ii) Any increase or decrease in the fair market value of the common stock of the Company shall be computed and credited to or deducted from the Deferred Stock Accounts of all of the Participants who are invested in the common stock of the Company in accordance with policies and procedures established by the Compensation Committee. 4 (i)Indemnity.By electing to make contributions to this Plan,each Participant hereby recognizes and agrees that the Company and any other individual responsible for administering the Plan (including the Company’s Secretary or any trustee responsible for holding assets under the Plan) are in no way responsible for the investment performance of the Participant’s Accounts. (j)Dividends on Company Stock.Any dividends paid on that portion of a Participant’s Account that is deemed invested in Company Stock shall be treated as earnings hereunder, and, shall, in the manner determined by the Committee be credited to a Participant’s Account and remain deemed invested in Company Stock and shall be distributed in Company Stock.With respect to Deferred PV Stock, such amount shall be credited with dividends at the target level in a manner similar to that provided under the terms of the LTIP. 6.Vesting. (a)Cash Deferrals and Post-2007 Salary Matching Contributions.A Participant shall always be 100% vested in his or her Cash Deferral Account and Post-2007 Salary Matching Contributions made pursuant to Section 4(c) on or after January 1, (b)Pre-2007 Salary Matching
